DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Klohr for an “apparatus for determining a passing time of a passive RFID sports timing transponder” filed December 1, 2020 has been examined.  
This application claims foreign priority based on the application 19213045.8 filed December 3, 2019 in European Patent Office (EPO).  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
  
A preliminary amendment to the claims 1-15 has been entered and made of record.  Claims 1-15 are cancelled.  The new set of claims 16-38 are introduced.

Claims 16-38 are pending.

Claim Objections
Claims 16 and 38 are objected to because of the following informalities:  the acronym “RFID” is not defined by the claim.  An appropriate correction is required.

Claim 20 is objected to because of the following informalities: “the RFID reader unit ” should be “the RFID reader unit.”.  The end of the claim 20 is missing a period.  An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 In claim 38, the phrase “a remote processing unit” in line 17 is confusing and unclear.   Examiner believes that “a remote processing unit” in line 17 should be “the remote processing unit”.  Art rejection is applied as best understood in light of the rejection under 35 U.S.C. 112 discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 24, 26-28, 30, 31, 33, 34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (Pub. No. US 2015/0302235) in view of Petersen et al. (Pub. No. US 2018/0326285) and in view of Mylaps (DE 20 2017 100671) and Mbacke et al. (“A survey of RFID readers anti-collision protocols”, IEEE Journal, vol2, No. 1 March 2018).

Referring to Claim 16, Kelly et al. disclose an apparatus (20) (i.e. a detector unit) for determining a passing time of a passive RFID sports timing transponder (12) (i.e. a RFID tag) (page 1 paragraphs 0007-0009; see Figures 1 to 3), comprising:
a housing for protecting the apparatus (20) from environmental effects (i.e. the units 20 may be installed on and/or attached to light, utility, sign, street and/or other like posts. Although, in another suitable embodiment, one or more of the units 20 may be installed at or below ground level, e.g., in or on a sidewalk or roadway. In accordance with at least one exemplary embodiment, the units 20 are generally intended to be permanent or at least semi-permanent outdoor fixtures and they are therefore suitably encapsulated in weather proof or weather resistant housings) (page 3 paragraph 0019; see Figure 1);
an RFID reader unit (22) connected to an RFID antenna (not shown) for remotely determining an identity and a passing time of the sports timing transponder (12) upon passing the apparatus (20) (i.e. as each racer or participant 14 (along with their RFID tag 12) passes by an RFID reader 22 at one or more selected locations along the course or path of the race, the RFID reader 22 reads the participant's RFID tag 12, i.e., the RFID reader 22 wirelessly obtains the identifier from the RFID tag 12 when the tag 12 comes within sufficient proximity to the reader 22. In this way, a given detector unit 20 detects the presence of the RFID tag 12 (and consequently the presence of the racer or participant 14 bearing the tag 12) at the location of the given unit 20) (page 3 paragraph 0020; see Figure 1);
a location unit (29) for determining a location of the apparatus (20) (i.e. the telecommunications module 28 is equipped with a GPS receiver 29 or the like, and upon forwarding, sending or otherwise transmitting the paired data to the remote system server 30, the module 26 may also forward, send or otherwise transmit its GPS coordinates, location data or the like to the remote system server 30. Optionally, the server 30 is programmed or otherwise provisioned with information or data that correlates a detector unit's location with a unit indicator or signal, e.g., that is forwarded along with the paired data) (page 4 paragraph 0024; see Figure 1);
a mobile communication unit (28) connected to a mobile communication antenna for transmitting the identity and the passing time of the sports timing transponder (12) and the location of the apparatus (20) to a remote processing unit (30) (i.e. the server 30 uses the received GPS coordinates or other unit indicator or signal (received and/or associated with the paired data) to resolve and/or otherwise determine which unit 20 the pair data is coming from, and consequently the corresponding location to which the paired data belongs. In this way, the server 30 knows or is able to determine which participant data corresponds to (e.g., from the RFID tag identifier contained in the paired data), the location at which that participant is detected (e.g., from the received GPS coordinates and/or the indication of the unit 20 from which the paired data was received), and the time at which that participant was detected at that location (e.g., from the timestamp or other time indicator contained in the paired data) (page 4 paragraph 0025; see Figure 1); and
 wherein the RFID reader unit (22), the RFID antenna, the location unit (29) and the mobile communication unit (28) are integrated within the housing (page 3 paragraphs 0019-0020; page 4 paragraph 0024; see Figure 1).
However, Kelly et al. did not explicitly disclose a neighbor communication unit for communicating with an apparatus in an immediate spatial vicinity to synchronize operation of the RFID reader unit and an RFID reader unit of the other similar apparatus to avoid interference, and wherein the neighbor communication unit are integrated within the housing.
In the same field of endeavor of monitoring tracking transponder device, Petersen et al. teach that a neighbor communication unit (20a) for communicating with central station (24) (i.e. a tracking station with a GPS receiver may be fixed to the roof of a pace car at a cycle race. It can thus be monitored continually which cyclists are currently in a leading group. As shown, it is possible that one or several stationary tracking stations 20 interact with one or several mobile tracking stations 20 in the system 10) (page 6 paragraph 0071; page 9 paragraph 0091; see Figures 1 and 6) in order to obtain the best transmission strategy for tracking and monitoring runners with transponders. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having a plurality of mobile stations communicate with one or several mobile tracking stations in the system taught by Peterson et al. in the detector unit of the race timing system to track multiple race participants with RFID tags of Kelly et al. because having a plurality of mobile stations communicate with one or several mobile tracking stations in the system would provide tracking multiple RFID tags easily and provide accurate timing.
However, Kelly et al. and Petersen et al. did not explicitly disclose a neighbor communication unit for communicating with an apparatus in an immediate spatial vicinity to synchronize operation of the RFID reader unit and an RFID reader unit of the other similar apparatus to avoid interference and wherein the neighbor communication unit are integrated within the housing.
In the same field of endeavor of monitoring tracking transponder device, Mylaps teach that the neighbor communication unit are integrated within the housing (page 6 first paragraph; see Figures 1 and 2) in order to protecting the apparatus from environmental effects as the apparatus is placed outside.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the neighbor communication unit are integrated within the housing with other components taught by Mylaps in the detector unit of the race timing system to track multiple race participants with RFID tags of Kelly et al. in view of Petersen et al. because having the neighbor communication unit are integrated within the housing with other components would provide the apparatus last longer from the environment effects.
In the same field of endeavor of monitoring tracking transponder device, Mbacke et al. teach that a neighbor communication unit for communicating with an apparatus in an immediate spatial vicinity to synchronize operation of the RFID reader unit and an RFID reader unit of the other similar apparatus to avoid interference (column 3, page 38-48, see Figures 1 and 2) (column 3, page 38-48, see Figures 1 and 2) in order to avoid collision in the tracking stations for reading the RFID tags.  
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the protocol for tracking stations can interact and communicate with each other in the system without collision taught by Mbacke et al. in the detector unit of the race timing system to track multiple race participants with RFID tags of Kelly et al. in view of Petersen et al. and Mylaps because having the protocol for tracking stations can interact and communicate with each other in the system without collision would provide tracking multiple RFID tags without interference.
	
Referring to Claim 24, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 16, Petersen et al. disclose wherein the neighbor communication unit comprises a short distance communication unit (i.e. one or several tracking stations are configured as mobile stations. FIG. 6 shows the alternative embodiment of a tracking station 20 as a mobile tracking station. For example, a tracking station with a GPS receiver may be fixed to the roof of a pace car at a cycle race. It can thus be monitored continually which cyclists are currently in a leading group. As shown, it is possible that one or several stationary tracking stations 20 interact with one or several mobile tracking stations 20 in the system 10) (page 9 paragraph 0091; see Figures 1 and 6).

Referring to Claim 26, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 16, Mbacke et al. disclose wherein the neighbor communication unit is configured to 
broadcast a deactivation message when deactivating the RFID reader unit;
broadcast an activation message if no activation message is received from the other similar apparatus within an individually determined wait time; and
activate the RFID reader unit upon receipt of a deactivation message from the other similar apparatus when an activation message was sent,
wherein the individually determined wait time is preferably determined based on at least one of a number of other similar apparatuses within communication range of the neighbor communication unit or a duration since the last broadcast of an activation message (i.e. a CSMA proposals with pulse protocol, readers constantly ‘pulsate’ a signal to alert their neighbors during operation.  As such, when a reader receives the pulsating beacons, it disables itself and waits until the medium is clear.  This had the advantage of making sure one and only one reader is interrogating tags in a given vicinity) (page 7) in order to provide efficiency of the system.

Referring to Claims 27-28, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 16, the examiner takes Official Notice that a band-stop filter located in a feed line of the mobile communication antenna to filter out an activation frequency of the sports timing transponder and wherein the band-stop filter includes two band- pass filters and a hybrid coupler to function as a notch filter, are well-known.  It would be obvious using the wireless modules to includes a band-stop filter located in a feed line of the mobile communication antenna to filter out an activation frequency of the sports timing transponder and wherein the band-stop filter includes two band- pass filters and a hybrid coupler to function as a notch filter as a design choice for communicating with the remote server.

Referring to Claims 30-31, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 16, it would be obvious having at least one spacer element for defining a distance between the portion of the housing covering the RFID antenna and the RFID antenna in the detector unit because a distance between antenna and housing is implicitly present.

Referring to Claim 33, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 16, Mylaps discloses comprising an attachment element that is foldable versus the housing and that can be locked in at least two different positions by a locking mechanism (page 7 second paragraph; see Figures 1 to 2).

Referring to Claim 34, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 33, Mylaps discloses wherein the locking mechanism includes a distance member hinged to at least one corresponding rest element of the attachment element to define a distance between the attachment element and the housing (page 7 second paragraph and third paragraph; see Figures 1 to 2).

Referring to Claims 36-37, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 33, the examiner takes Official Notice that the attachment element includes at least one magnet for attaching the apparatus to a metallic object, are well-known.  It would be obvious having the attachment element includes at least one magnet for attaching the apparatus to a metallic object.  It is as a design choice for fastening the device to the object.

  Referring to Claim 38, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose a system for timing a sports event, to the extent as claimed with respect to claim 16 above, and Kelly et al. disclose the system further including: the remote processing unit (30) for receiving the identity and the passing time of the sports timing transponder (12) and the location of the apparatus (20), and for evaluating passing times of participants (14) in a sports event based on the identity, the passing time and the location (i.e. the server 30 uses the received GPS coordinates or other unit indicator or signal (received and/or associated with the paired data) to resolve and/or otherwise determine which unit 20 the pair data is coming from, and consequently the corresponding location to which the paired data belongs. In this way, the server 30 knows or is able to determine which participant data corresponds to (e.g., from the RFID tag identifier contained in the paired data), the location at which that participant is detected (e.g., from the received GPS coordinates and/or the indication of the unit 20 from which the paired data was received), and the time at which that participant was detected at that location (e.g., from the timestamp or other time indicator contained in the paired data) (page 4 paragraph 0025; see Figure 1).

Claims 17-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (Pub. No. US 2015/0302235) in view of Petersen et al. (Pub. No. US 2018/0326285) and in view of Mylaps (DE 20 2017 100671) and Mbacke et al. (“A survey of RFID readers anti-collision protocols”, IEEE Journal, vol2, No. 1 March 2018) as applied to claim 16, and further in view of Copeland et al. (Pub. No. US 2009/0289116).

Referring to Claim 17, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 16, however, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. did not explicitly disclose wherein the RFID reader unit and the RFID antenna are integrated in a common printed circuit board that is mounted within the housing.
 In the same field of endeavor of a RFID communication device, Copeland et al. teach that the RFID reader unit (24) and the RFID antenna (32) are integrated in a common printed circuit board (30) that is mounted within the housing (10) (i.e. an RFID module 24 which includes a front housing cover 26 and a back housing cover 28 encapsulating a printed circuit board ("PCB") 30 and a patch antenna assembly 32 used for RFID functions. The RFID module 24 provides a self-contained RFID unit that is readily detachable from the housing base 12 for easy assembly. One side of the PCB 30 retains the electronic components 34 necessary to implement the RFID functions and control features of the reader device. The reverse side of the PCB 30 contains a ground plane 36. The ground plane 36 serves the dual role of providing an electrical ground for the RFID and control circuitry as well as providing a physical ground connection for the patch antenna assembly 32) (page 2 paragraph 0027; see Figures 1, 2 and 4). 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the RFID reader unit and RFID antenna are integrated in a common PCB of the RFID reader device taught by Copeland et al. in the detector unit of the race timing system to track multiple race participants with RFID tags of Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. because having the RFID reader unit and RFID antenna are integrated in a common PCB of the RFID reader device would provide a compact RFID reader device.

Referring to Claim 18, Kelly et al. in view of Petersen et al., Mylaps, Mbacke et al. and Copeland et al. disclose the apparatus of claim 17, Copeland et al. disclose wherein a ground plane (36) of the RFID antenna (32) is integrated in the common printed circuit board (30) (page 2 paragraph 0027; see Figures 1, 2 and 4).

Referring to Claim 19, Kelly et al. in view of Petersen et al., Mylaps, Mbacke et al. and Copeland et al. disclose the apparatus of claim 17, Copeland et al. disclose wherein the RFID antenna (32) is a patch antenna assembly and includes a transmit antenna and a receive antenna that are mounted on the common printed circuit board (30) (page 2 paragraph 0027; see Figures 1, 2 and 4).  It would be obvious replacing the patch antenna assembly 32 with a bistatic antenna as a design choice for reading the RFID tags.

Referring to Claim 20, Kelly et al. in view of Petersen et al., Mylaps, Mbacke et al. and Copeland et al. disclose the apparatus of claim 19, Copeland et al. disclose wherein the transmit antenna and the receive antenna (32) are mounted on the common printed circuit board (30) on an opposite side of the common printed circuit board of the RFID reader unit (page 2 paragraph 0027; see Figures 1, 2 and 4).  
 
Referring to Claim 21, Kelly et al. in view of Petersen et al., Mylaps, Mbacke et al. and Copeland et al. disclose the apparatus of claim 19, Copeland et al. disclose wherein the RFID antenna (32) is a patch antenna including a transmit antenna patch and a receive antenna patch (page 2 paragraph 0027; see Figures 1, 2 and 4).  It would be obvious replacing the patch antenna assembly 32 with a bistatic patch antenna as a design choice for reading the RFID tags.

Referring to Claim 22, Kelly et al. in view of Petersen et al., Mylaps, Mbacke et al. and Copeland et al. disclose the apparatus of claim 17, Mylaps discloses wherein a geometric arrangement, in particular a distance and an alignment, of the transmit antenna and the receive antenna minimize crosstalk between the transmit antenna and the receive antenna at an activation frequency of the sports timing transponder (i.e. the decoder continually drives the first and second antenna units so that the athletes' tags are exposed to differently oriented radiation fields to maximize the chance of activating each shield simultaneously as many athletes pass through. In this way, substantially all of the signs of a group of athletes who are passing through a timeline of a lane may be activated, and the backscatter signals may be detected by the decoder connected to the antenna structure. The antennas are continuously driven to avoid interference effects between the radiation fields of the first and second antenna units.  For example, if two vertical antenna structures were used, as in FIG 1A and 1B shown connected to a decoder, read rates of 99.4 to 100% for pass densities of 90 to 300 athletes per minute achieved at a frequency between 870-930 MHz. In this experimental setup, a directional stripline antenna design was used, which will be described below with reference to Figs 3 is discussed) (page 7 paragraph 6th and 7th; page 8 paragraph 9th; see Figures 1 to 4).

Referring to Claim 29, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 16, Kelly et al. disclose wherein the mobile communication antenna and the RFID antenna are integrated in a common printed circuit board (i.e. the wireless module (28) and the RFID reader (22) are in the same housing (20) (page 3 paragraph 0020; see Figure 1) and Copeland et al. disclose wherein the mobile communication antenna and the RFID antenna are integrated in a common printed circuit board and positioned on the common printed circuit board so that crosstalk is minimized (page 2 paragraph 0027 to page 3 paragraph 0028; see Figures 1, 2 and 4).  It would be obvious having the patch antenna assembly 32 with the mobile communication antenna on the same PCB as a design choice for The RFID reader device.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (Pub. No. US 2015/0302235) in view of Petersen et al. (Pub. No. US 2018/0326285) and in view of Mylaps (DE 20 2017 100671) and Mbacke et al. (“A survey of RFID readers anti-collision protocols”, IEEE Journal, vol2, No. 1 March 2018) as applied to claim 24, and further in view of Rosen et al. (US# 9,330,203).

Referring to Claim 25, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 24, however, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. did not explicitly disclose wherein the short distance communication unit is a 2.4 GHz transceiver.
 In the same field of endeavor of a RFID communication device, Rosen et al. teach that wherein the short distance communication unit is a 2.4 GHz transceiver (column 23 lines 50 to 67; see Figure 11). 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the short distance communication unit is a 2.4 GHz transceiver taught by Rosen et al. in the detector unit of the race timing system to track multiple race participants with RFID tags of Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. because using the 2.4 GHz transceiver for communication would provide an alternative frequency for communication in the compact RFID reader device.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (Pub. No. US 2015/0302235) in view of Petersen et al. (Pub. No. US 2018/0326285) and in view of Mylaps (DE 20 2017 100671) and Mbacke et al. (“A survey of RFID readers anti-collision protocols”, IEEE Journal, vol2, No. 1 March 2018) as applied to claim 16, and further in view of Xiao et al. (CN 106 529 630).

Referring to Claim 32, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. disclose the apparatus of claim 16, however, Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. did not explicitly disclose an acceleration sensor for detecting an orientation of the apparatus, wherein at least one of the RFID reader unit or the location unit is configured to enter a stand-by mode or a power down mode when the acceleration sensor detects that the apparatus is put into a predefined stand-by orientation.
In the same field of endeavor of a RFID communication device, Xiao et al. teach that an acceleration sensor for detecting an orientation of the apparatus, wherein at least one of the RFID reader unit or the location unit is configured to enter a stand-by mode or a power down mode when the acceleration sensor detects that the apparatus is put into a predefined stand-by orientation (i.e. in order to reduce system power consumption, watch is turned on, it will by acceleration sensor real-time detects the movement state of the watch when the watch is not worn, the measured acceleration value is a constant value, over a period of time, the watch will enter a sleep mode when the watch is worn, the acceleration measured by the sensor value changes, the watch switches to the normal operation mode from the sleep mode) (page 4 12th paragraph; page 5 first paragraph; see Figures 1 and 2) in order to prolong the standby time of the watch.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the acceleration sensor detects the movement state of the device and putting the device into the sleep mode when measured acceleration value is a constant value taught by Xiao et al. in the detector unit of the race timing system to track multiple race participants with RFID tags of Kelly et al. in view of Petersen et al., Mylaps and Mbacke et al. because using the acceleration sensor detects the movement state of the device for switching the mode of operation would increase the battery life of RFID reader device.

Allowable Subject Matter
  
Claims 23 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Referring to claim 23, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the RFID reader unit includes a carrier cancellation circuitry to cancel remaining crosstalk between the transmit antenna and the receive antenna.

Referring to claim 35, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the attachment element can be locked in a first position and a second position, wherein when in the first position, the attachment element is placed on the ground forming a stand for the apparatus to orient the RFID antenna in an inclined upward direction; and wherein when in the second position, the attachment element is fixed to a vertical support object and hung to orient the RFID antenna in an inclined downward direction.
 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684